DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, the claim is directed to a composition for a pretreatment composition containing resin particles, an aggregating agent and water. However, the claim also recites “in a case in which a solution having a composition comprising the resin particles,” the solution has a certain composition. Thus, it is not clear whether the claim is directed to the pretreatment liquid originally presented or the now-recited solution that would appear to Examiner to be completely independent of the claimed pretreatment liquid. That is, the claim appears to be directed to two different liquids, the pretreatment liquid of the preamble and the claimed solution that undergoes testing. 
Furthermore, the language reciting “in a case” leaves open the possibility of any number of alternatives when the claimed case is not satisfied. In other words, given that the claimed solution seems to be an independent composition from the pretreatment liquid, there is no requirement that the claimed case is satisfied because the claim only requires the set of testing requirements to be met as one of a number of alternatives. 

Also, the claim requires a coating amount of the claimed solution to be 1.7 micrometers. However, a micrometer is not a measure of an amount of a liquid but rather a unit of measurement of distance. 
Because claims 3 and 10-19 depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanobe (2009/0237442).

Regarding claim 1, Yamanobe teaches a pretreatment liquid for impermeable medium printing, comprising: 
resin particles ([0073], [0074]) which contain a resin having a glass transition temperature of 30.degree. C. or higher ([0074]) 
at least one aggregating agent selected from the group consisting of a polyvalent metal compound ([0064]), an organic acid or a salt thereof, and a metal complex; and 
water ([0071])
wherein, in a case in which a solution having a composition comprising the resin particles is coated on polyethylene terephthalate and a coating amount of the solution is 1.7 micrometers, the coated solution is dried at 80 degrees Celsius for 30 seconds to produce a film, and a water contact angle of the film is measured using a contact angle meter according toa  sessile drop method 1 minute after 2 micro liters of water droplet is applied on the film, the water contact angle is 20 degrees or greater, and the composition of the solution comprises: 
15% by mass of the resin particles in terms of a solid content,
0.7% by mass of a surfactant, 
10% by mass of propylene glycol, and
water (see 112 rejection).

 	Regarding claim 10, Yamanobe teaches the pretreatment liquid for impermeable medium printing according to claim 1, wherein the pretreatment liquid does not contain a water-soluble organic solvent having a solubility parameter of 13 or less or a content 

	Regarding claim 14, Yamanobe teaches an ink set comprising: an ink composition which contains a colorant and water; and the pretreatment liquid for impermeable medium printing according to claim 1 ([0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanobe in view of Harada (2017/0137576).
 	Regarding claims 3 and 11-13, Yamanobe teaches the pretreatment liquid for impermeable medium printing according to claim 1. While Yamanobe does teach variable water contact angles for a treatment liquid that can be adjusted to achieve certain amounts of bleeding and droplet overlap ([0124]-[0126], see fig. 2). Yamanobe does not explicitly teach wherein the water contact angle of the film is in a range of 25.degree. to 45 degrees. Harada teaches using a resin dispersion on a polyethylene 
 
Regarding claim 15, Yamanobe teaches an ink set comprising: 
an ink composition which contains a colorant and water, and 
a pretreatment liquid which contains resin particles containing a resin having a glass transition temperature of 30.degree. C. or higher .

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanobe in view of Harada (2017/0137576) and Irita (8,118,424).
 	Regarding claims 16-19, Yamanobe teaches a pretreatment liquid with the claimed components, Harada teaches a pretreatment liquid contact angle on a film of 40 degrees, and Irita teaches a glass transition temperature of a pretreatment liquid of 50 degrees. It would have been obvious to one of ordinary skill in the art at the time of invention to use the ranges disclosed by the prior art references because doing so would amount to combining prior art elements according to known methods to obtain predictable results. In other words, Yamanobe teaches a technique for adjusting contact angles along with droplet spacing and ejection timing to achieve any desirable print quality. While Yamanobe focuses on paper as a substrate, it would have been obvious to apply the technique to a substrate such as polyethylene terephthalate. Further, it would have been obvious to one of ordinary skill in the art to experiment with the claimed ranges of the resin to optimize the resin used in the pretreatment liquid. MPEP 2144.05 states that where the general conditions of a claim are present in the prior art, it is not inventive to arrive at workable ranges for such a glass transition temperature of a resin in a pretreatment liquid by routine experimentation. Here, resins with glass transition temperatures of many ranges are known in the art. The claimed invention appears to simply choose a range among the known ranges of glass transition temperatures.  
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853